DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered. 
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 11 April 2022.
Claims 1, 5-7 are pending. Claim 1 is amended. Claims 2, 3, 4 are cancelled. Claim 7 is new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an external substrate transfer device” (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “An external substrate transfer device” (claim 1) has no corresponding structure in the specification, which raises a U.S.C. 112(b) and 112(a) rejection as further discussed hereunder. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and depending claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1 limitation “an external substrate transfer device,” all recitations of “external transfer device” in the Specification (para. [008], [0026], [0029], [0031]) refers to “transfer means” or “substrate transfer device” without further specifying a specification structure to perform the function of “substrate transfer.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention. 
In light of the above, depending claims 5-7 are also rejected at least due to dependency on rejected claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and depending claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “an external substrate transfer device” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “An external substrate transfer device” has no specific structure associated with “an external transfer device” thus it is unclear what the structure of the “external substrate transfer device” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purpose of examination, “an external substrate transfer device” shall be interpreted as a load-lock, transfer chamber, robot transfer arm, or equivalents thereof. 
In light of the above, depending claims 5-7 are also rejected at least due to dependency on rejected claim 1. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (US 2010/0092666 A1 hereinafter “Morisaki”) in view of Harashima(WO2016080230A1 having WIPO published date of 05-2016 hereinafter referring to English Equivalent US 2017/0321346 A1) or alternatively Harashimi in view of Morisaki and further in view of Yamazkai et al. (US 5,462,800 hereinafter “Yamazaki”), Yasuda et al. (JP2000169294A hereinafter “Yasuda” and referring to English Machine Translation), Tuffias et al. (US 5,780,157 hereinafter “Tuffias”) and further substantiated by Miracle et al. (ASM Handbook Volume 21 –Composites. 72- Processing of Carbon-Carbon Composites pp. 600-612; hereinafter “Miracle”).
Regarding claim 1, Morisaki teaches a film forming apparatus (comprising film deposition apparatus 100, Fig. 3, paragraph [0088]) for heating a target substrate (W, Fig. 4) on a stage (comprising susceptor 103, Fig. 4, paragraph [0116]), supplying a processing gas to the target substrate (paragraph [0092]), and performing a film forming process on the target substrate (substrate W, Fig. 4, paragraph [0100]), comprising: 
A susceptor (comprising thermal insulation member 105, Fig. 4, paragraph [0112]) having an internal space (comprising reduced pressure space 101a, Fig. 4, paragraph [0114]) for accommodating the stage (comprising 103, Fig. 4), wherein the processing gas is supplied to the internal space (comprising 101a, Fig. 4) and is inductively heated (paragraph [0091]-[0092]); 
a rotary shaft part (comprising lower portion of shaft 108 see arrow in the lower portion of 108 indicating rotation, Fig. 4) configured to rotatably support the stage (comprising 103, Fig. 4)(paragraph [0118]); and 
an elevating part including a support portion formed in a disc-shaped (comprising disk-shaped distal end portion of shaft 108 (see up down arrows), Fig. 4, paragraph [0118]) configured to raise and lower (via driving portion 109, Fig. 4) the target substrate (W, Fig. 4) to deliver the target substrate (W, Fig. 4) between an external substrate transfer device and the stage (comprising 103, Fig. 4) (paragraph [0118],[0120], [0139]),
wherein the susceptor (comprising thermal insulation member 105, Fig. 4) is formed of a graphite-made member (paragraph [0106]).
Morisaki is silent regarding the material of the rotary shaft part and the elevating part and does not explicitly teach wherein at least one of the rotary shaft part and the elevating part is formed of a material having a thermal conductivity of 15 W/m-K or less and a melting point of 1,800 degrees C or higher, and does not explicitly teach that the graphite of the susceptor has a surface facing the target substrate which is coated with silicon carbide.
However, Morisaki additionally teaches that the susceptor (comprising 105, Fig.4) made of graphite may include a carbon containing film wherein the film can protect the graphite material and thus suppress/reduce particle generation and reaction with gases (paragraph [0111]).
Additionally, Harashima teaches a film forming apparatus (Fig. 3, abstract) including a susceptor (comprising 32, Fig. 3) formed of a graphite-made member whose surface is coated with a silicon carbide (paragraph [0041]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the surface of the susceptor facing the target substrate with silicon carbide in view of teachings of Harashima and Morisaki in the apparatus of Morisaki to enable suppressing/reducing particle generation in the film forming apparatus (Morisaki: paragraph [0111]).
Alternatively, Harashima teaches a film forming apparatus (10, Fig. 1, 3, paragraph [0035]) for heating a target substrate (comprising wafer W, Fig. 3, paragraph [0036]) on a stage (comprising rotary stage 30, Fig. 3, paragraph [0036]), supplying a processing gas to the target substrate (W, Fig. 3)(para. [0051]), and performing a film forming process on the target substrate (para. [0051]), comprising:
 a susceptor (comprising 32, Fig. 3) having an internal space (comprising S1, Fig. 3) for accommodating the stage (comprising rotary stage 30, Fig. 3) (para. [0041]), 
wherein the processing gas is supplied to the internal space (S1, Fig. 3, paragraph [0046]) and is inductively heated (para. [0051]); 
a rotary shaft part (comprising 36, Fig. 3) configured to rotatably support the stage (comprising 30, Fig. 3) (para. [0036]); 
an external substrate transfer device (comprising transfer module 110, Fig. 1, paragraph [0027]);
 wherein the susceptor (comprising 32, Fig. 3) is formed of a graphite-made member coated with a silicon carbide (para. [0041]).
Harashima does not explicitly teach that the silicon carbide coating is on a surface facing the target substrate, an elevating part including a support portion formed in a disc shape and configured to raise and lower the target substrate to deliver the target substrate between an external substrate transfer device and the stage, wherein at least one of the rotary shaft part and the elevating part is formed of a material having a thermal conductivity of 15 W/m- K or less and a melting point of 1,800 degrees C or higher.
However, Morisaki additionally teaches that the susceptor (comprising 105, Fig.4) made of graphite may include a carbon containing film wherein the film can protect the graphite material and thus suppress/reduce particle generation and reaction with gases (paragraph [0111]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the surface of the susceptor facing the target substrate with the silicon carbide in view of teachings of Morisaki in the apparatus of Harashima to enable suppressing/reducing particle generation in the film forming apparatus (Morisaki: paragraph [0111]) and prevent particles from falling on the surface of the target substrate.
Morisaki further teaches an elevating part including a support portion formed in a disc-shaped (comprising disk-shaped distal end portion of shaft 108 (see up down arrows), Fig. 4, paragraph [0118]) configured to raise and lower (via driving portion 109, Fig. 4) the target substrate (W, Fig. 4) to deliver the target substrate (W, Fig. 4) between an external substrate transfer device and the stage (comprising 103, Fig. 4) (paragraph [0118],[0120], [0139]).
Harashima as discussed above teaches an external substrate transfer device (comprising transfer module 110, Fig. 1, paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elevating part including a support portion formed in a disc shape and configured to raise and lower the target substrate to deliver the target substrate between an external substrate transfer device and the stage (i.e. by adding an elevating part or configuring the shape of the rotary shaft to include an elevating part) in view of teachings of Morisaki in the apparatus of Harashima in view of Morisaki as a known suitable alternative configuration of a substrate holder which would enable ease of transfer (i.e. loading/unloading) of the substrate in the film forming apparatus.
Morisaki in view of Harashima (or alternatively Morisaki in view of Harashima) as applied above but are silent regarding the particular material of the rotary shaft part and the elevating part and does not explicitly teach wherein at least one of the rotary shaft part and the elevating part is formed of a material having a thermal conductivity of 15 W/m- K or less and a melting point of 1,800 degrees C or higher.
However, Yamazaki teaches that carbon-matrix/carbon fiber (C/C) composite material (i.e. carbon-fiber-reinforced carbon composite material) is suitable for use as a susceptor/wafer holder in epitaxial chemical vapor deposition processes due to high heat resistance and reliability (i.e. long life) and further teaches that the carbon fibers are graphite (col 1 line 15-38).
 Yasuda specifically teaches a rotary shaft (60, Fig. 1 and 3) comprising carbon fiber reinforced carbon (C/C component 61, Fig. 3) in a silicon processing apparatus (paragraph [008],[0010]). Yasuda and Yamazaki are relevant art in that both teach components of a substrate support in a processing apparatus.
Additionally, Tuffias teaches that carbon fiber reinforced carbon matrix composites are lightweight, high strength, refractory, structural materials whose strength increases with temperature and the thermal and mechanical properties of carbon-carbon composites are highly tailorable (col 4 line 53-col 6 line 8).
Miracle further substantiates/teaches that carbon-fiber-reinforced carbon composite material (i.e. carbon-carbon composites or CCC) can maintain the material properties at 2000 C which is understood to mean that the carbon-fiber-reinforced carbon composite material (i.e. carbon-carbon composites or CCC) can withstand temperatures of at least 2000C without melting, thus meeting limitation "a melting point of 1800 degrees C or higher." (Note: Morisaki teaches that the film forming apparatus reaches temperatures of 1650 degrees C (paragraph [0102]) and Harashima teaches that the film forming apparatus reaches temperatures of 1600 degrees (para. [0051]).) Furthermore, Miracle substantiates/teaches that the thermal conductivity in the perpendicular direction (i.e. across the fiber axis) can be 4-7 W/m-K (Table 6 on page 607 left column) Note: taught ranges overlap or lie within claimed ranges "15 W/m-K or less."
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select material such as a carbon-fiber reinforced carbon composite material for the rotary shaft wherein at least one of the rotary shaft part and the elevating part is formed of a material having a thermal conductivity of 15 W/m· K or less and a melting point of 1,800 degrees C or higher  in view of teachings of Yamazaki, Yatsuda, and Tuffias (and substantiated by Miracle) in the apparatus of Morisaki in view of Harashima (or alternatively Harashima in view of Morisaki) as a known material suitable as a part of substrate support component for an epitaxial chemical vapor deposition apparatus (Yamazaki: col 1 line 15-38) such as a rotary shaft (Yasuda paragraph [0010]) since the carbon-fiber reinforced carbon composite material is light weight, high strength and has highly tailorable thermal and mechanical properties (Tuffias: col 4 line 53-col 6 line 8) and Miracle further substantiates that the carbon-fiber reinforced carbon composite material meet the limitations “wherein at least one of the rotary shaft part and the elevating part is formed of a material having a thermal conductivity of 15 W/m· K or less and a melting point of 1,800 degrees C or higher.” 
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 5, Morisaki further teaches the internal space (101a, Fig. 4) of the susceptor is heated to a temperature of 1600 degrees C or higher by the inductive heating (paragraph [0101]-[0102]; since the holding part 102 including stage 103 is heated to 1650 degrees C and the internal space includes the space for holding the stage 103, it is understood that this limitation is met). Additionally, Harashima further teaches wherein the internal space of the susceptor (comprising 32, Fig. 3) is heated to 1,600 degrees C or higher by the inductive heater (para. [0051]).
Regarding claim 6, Morisaki further teaches wherein a SiC film is formed by the film forming process (paragraph [0095]). Additionally, Harashima further teaches wherein a SiC film is formed by the film forming process (para. [0051]). Further, limitation “wherein a SiC film is formed by the film forming process,” though taught by prior art Morisaki and Harashima, is an intended use limitation. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (US 2010/0092666 A1 hereinafter “Morisaki”) in view of Harashima (WO2016080230A1 having WIPO published date of 05-2016 hereinafter referring to English Equivalent US 2017/0321346 A1) or alternatively Harashimi in view of Morisaki and further in view of Yamazkai et al. (US 5,462,800 hereinafter “Yamazaki”), Yasuda et al. (JP2000169294A hereinafter “Yasuda” and referring to English Machine Translation), Tuffias et al. (US 5,780,157 hereinafter “Tuffias”), and further substantiated by Miracle et al. (ASM Handbook Volume 21 –Composites. 72- Processing of Carbon-Carbon Composites pp. 600-612; hereinafter “Miracle”) as applied in claims 1, 5, 6 above and further in view of Begarney et al. (US 2012/0111271 A1 hereinafter “Begarney”) and Ogliari et al. (US 2021/0189594 A1 having effectively filed date of 08 Feb 2016 and hereinafter “Ogliari”).
Regarding claim 7, Morisaki in view of Harashima (or alternatively Harashima in view of Morisaki) and Yamazaki, Yasuda, Tuffias and further substantiated by Miracle as applied in claim 1 above  teaches a carbon-fiber-reinforced carbon composite material (see teachings of Yamazaki, Yasuda, Tuffias, and Miracle), but does not explicitly teach wherein the material has an electrical resistivity of 10 to 50 µΩ-m, and wherein a direction perpendicular to a fiber axis of the carbon-fiber-reinforced carbon composite material and an axial direction of the rotary shaft are parallel to each other.
Regarding limitation "wherein a direction perpendicular to a fiber axis of the carbon-fiber-reinforced carbon composite material and an axial direction of the rotary shaft part are parallel to each other," see annotated explanatory figure below.

    PNG
    media_image1.png
    615
    1179
    media_image1.png
    Greyscale

Miracle teaches that carbon-fiber-reinforced carbon composite material (i.e. carbon-carbon composites or CCC) has anisotropic properties specifically that the thermal and electrical properties along the fiber axis are excellent (i.e. high) while thermal and electrical properties across the fiber axis are poor; thus the material acts as a heat conductor along the fibers but across the fiber (i.e. perpendicular to the fiber axis)  it acts as an insulator (page 606 right column-page 607 left column and right column).
Additionally, Begarney teaches that heat can be lost from the stage (wafer carrier, 76, Fig. 3-5) through the rotation shaft (comprising shaft upper segment 81 and multi-segment center shaft 75, Fig. 3-5) of a film forming apparatus (CVD reactor, Fig. 3, abstract) and teaches configuring a rotation shaft to have a low thermal conductivity and designed to have high thermal transfer resistance to reduce thermal losses from the stage (comprising wafer carrier 76, Fig. 3-5) through the rotation shaft (comprising 81 and 75, Fig. 3-5) (paragraph [0026],[0089],[0091]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the carbon fiber reinforced carbon composite material to have a configuration wherein a direction perpendicular to a fiber axis of the carbon-fiber-reinforced carbon composite material and an axial direction of the rotary shaft part are parallel to each other (i.e. the across fiber direction is the vertical direction which is parallel to the axial direction of the rotary shaft) in view of teachings of Miracle and Begarney in the apparatus of Morisaki in view of Harashima (or alternatively Harashima in view of Morisaki) and Yamazaki, Yasuda, and Tuffias and further substantiated by Miracle since arranging the fibers of the material in such a way would make the material an insulator (see teachings of Miracle) in the vertical direction thus enabling reduced thermal loss vertically from the stage to the rotary shaft (Begarney: paragraph [0026],[0089],[0091],[0092]).
Further regarding limitations "wherein the material has an electrical resistivity of 10 to 50 µΩ-m," Miracle further substantiates that the electrical resistivity can be 8-12 or 33-37 µΩ-m in the parallel to the fiber axis (Table 6 page 607 left column). Note: taught ranges overlap or lie within claimed ranges "15 W/m-K or less" and "electrical resistivity of 10 to 50 µΩ-m." 
Additionally, Ogliari teaches that the distribution of temperature on a susceptor (i.e. stage/substrate holder/substrate support) depends on the electrical and chemical/material properties of the parts of the susceptor (i.e. stage/substrate holder/substrate support) including a shaft (cylindrical portion 22, Fig.2) (paragraph [0041], [0085]).
Additionally, Begarney teaches that heat can be lost from the stage (wafer carrier, 76, Fig. 3-5) through the rotation shaft (comprising shaft upper segment 81 and multi-segment center shaft 75, Fig. 3-5) of a film forming apparatus (CVD reactor, Fig. 3, abstract) and teaches configuring a rotation shaft to have a low thermal conductivity and designed to have high thermal transfer resistance to reduce thermal losses from the stage (comprising wafer carrier 76, Fig. 3-5) through the rotation shaft (comprising 81 and 75, Fig. 3-5) (paragraph [0026],[0089],[0091]-[0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the electrical properties (i.e. resistivity) of the carbon fiber reinforced carbon material in view of teachings of Miracle, Ogliari and Begarney in the apparatus of Morisaki in view of Harashima (or Harashima in view of Morisaki) and Yamazaki, Yasuda, Tuffias and substantiated by Miracle to enable optimizing the temperature distribution of the stage/substrate support assembly to enable optimized substrate processing.
Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks bottom page 7-top page 8) regarding independent claim 1 that Morisaki does not disclose or suggest that the graphite-made member whose surface facing the target substrate is coated with silicon carbide as currently claimed in amended claim 1 and Yamazaki, Yasuda, Tuffias, Miracle, Begarney, and Ogliari also fail to remedy the deficiencies of Morisaki.
In response to applicant's arguments against the references (Morisaki) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected is being unpatentable over Morisaki in view of Harashima (or alternatively Harashima in view of Morisaki) and Yamazaki, Yasuda, Tuffias and substantiated by Miracle, wherein Harashima teaches a susceptor comprising a graphite-made member and a coating of silicon carbide as required by amended claim 1 and discussed in detail in claims rejections above.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 5, 6, 7 are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kageshima et al. (US 2014/0230722 A1) teaches a susceptor comprising SiC coating on a substrate facing surface of a graphite member is used to prevent generation of particles (para. [0115],[0120]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716     

/Jeffrie R Lund/Primary Examiner, Art Unit 1716